SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 4, 2010 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 NV ENERGY Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 NV ENERGY Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release dated August 4, 2010 Table of Contents Item8.01Other Events On August 4, 2010, NV Energy, Inc. (“NV Energy”) announced that it has released its Corporate Responsibility and Sustainability Report (the “Report”) for 2009, which outlines NV Energy’s programs and initiatives that promote sustainable performance.The Report, the second for NV Energy, summarizes the company’s achievements in multiple areas including environmental management, renewable energy, community engagement, workforce development and conservation.A copy of the press release describing the Report and providing the website address for viewing the Report is filed herewith as an exhibit.The contents of NV Energy’s website are not incorporated into this Form 8-K filing. Item9.01 Financial Statements and Exhibits (c)Exhibits — The following exhibit is filed with this Form 8-K: EX-99.1 — Press release dated August 4, 2010. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:August 5, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Nevada Power Company d/b/a NV Energy (Registrant) Date:August 5, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Sierra Pacific Power Company d/b/a NV Energy (Registrant) Date:August 5, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Table of Contents
